          Case 3:19-cv-30025-MGM Document 30 Filed 09/04/19 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

 DENNIS G. LOMAX,                               )
                                                )
                         Plaintiff,             )
                                                )
          v.                                    )          Case No. 3:19-cv-30025-MGM
                                                )
 WIKIMEDIA FOUNDATION, INC. et al.,             )
                                                )
                         Defendants.            )
                                                )

DEFENDANT WIKIMEDIA FOUNDATION, INC.’S MOTION FOR LEAVE TO FILE A
  REPLY MEMORANDUM OF LAW IN SUPPORT OF ITS MOTION TO DISMISS
                PLAINTIFF’S AMENDED COMPLAINT

         Pursuant to Local Rule 7.1(b)(3), Defendant Wikimedia Foundation, Inc. (“Wikimedia”)

respectfully moves for leave to file an eight (8) page Reply Memorandum, a copy of which is

attached as Exhibit A hereto, in support of its Motion to Dismiss Plaintiff’s Amended Complaint.

In support of this request, Wikimedia states as follows:

         1.    On February 25, 2019, Plaintiff filed the initial complaint, which consisted of four

numbered allegations, against Wikimedia and nine unidentified “John Doe” defendants. See ECF

No. 1.

         2.    On May 20, 2019, Wikimedia moved to dismiss the initial complaint. See ECF No.

8.

         3.    After the Court granted an agreed-upon request for the extension of time, Plaintiff

filed the Amended Complaint on June 17, 2019. See ECF No. 16. The Amended Complaint

consists of 73 numbered allegations and named Wikimedia, eight individuals, and other John Does

as defendants. See id.
         Case 3:19-cv-30025-MGM Document 30 Filed 09/04/19 Page 2 of 5



       4.      On July 1, 2019, Wikimedia moved to dismiss the Amended Complaint as against

Wikimedia. See ECF No. 19.

       5.      On July 15, 2019, the deadline to oppose the motion to dismiss the Amended

Complaint expired prior to Plaintiff filing an opposition or requesting additional time to do so. See

ECF No. 26 at 2.

       6.      On July 26, 2019, the Court provided additional time to Plaintiff to respond to the

motion to dismiss the Amended Complaint by August 9, 2019. See ECF No. 26.

       7.      On August 8, 2019, Plaintiff filed an 18-page opposition to the motion to dismiss

the Amended Complaint. See ECF No. 28.

       8.      Plaintiff’s opposition inserts new allegations and raises legal theories concerning

the claims for defamation and civil conspiracy that merit a reply. Wikimedia submits that a reply

memorandum will materially assist the Court in its consideration of the issues presented in

Wikimedia’s motion.

       WHEREFORE, Wikimedia respectfully requests that the Court grant its motion for leave

to file a reply memorandum of no more than eight (8) pages in support of its motion to dismiss

Plaintiff’s Amended Complaint.




                                                 2
       Case 3:19-cv-30025-MGM Document 30 Filed 09/04/19 Page 3 of 5



Dated: September 4, 2019                 Respectfully submitted,


                                         /s/ Christopher M. Morrison

                                         Christopher M. Morrison (BBO #651335)
                                         Erik N. Doughty (BBO #691487)
                                         JONES DAY
                                         100 High Street, 21st Floor
                                         Boston, MA 02110
                                         Telephone: (617) 960-3939
                                         Facsimile: (617) 449-6999
                                         cmorrison@jonesday.com
                                         edoughty@jonesday.com

                                         Attorneys for Defendant Wikimedia
                                         Foundation, Inc.




                                     3
         Case 3:19-cv-30025-MGM Document 30 Filed 09/04/19 Page 4 of 5



                         LOCAL RULE 7.1(A)(2) CERTIFICATION

       I, Christopher M. Morrison, hereby certify that, pursuant to Local Rule 7.1(a)(2), counsel

for Defendant Wikimedia Foundation, Inc. conferred with pro se Plaintiff, and Plaintiff did not

assent to the relief sought by this motion.

 Dated: September 4, 2019                          /s/ Christopher M. Morrison
 Boston, Massachusetts                             Christopher M. Morrison




                                               4
         Case 3:19-cv-30025-MGM Document 30 Filed 09/04/19 Page 5 of 5



                                 CERTIFICATE OF SERVICE

       I, Christopher M. Morrison, hereby certify that I caused a true copy of the foregoing

Defendant Wikimedia Foundation, Inc.’s Motion For Leave To File A Reply Memorandum Of

Law In Support Of Its Motion To Dismiss Plaintiff’s Amended Complaint to be served through

the ECF system on all parties registered to receive ECF notices in this case, and to Plaintiff via

first class mail, postage prepaid.


 Dated: September 4, 2019                           /s/ Christopher M. Morrison
 Boston, Massachusetts                              Christopher M. Morrison




                                                5
